NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BEVERLY CLARK COLLECTION, LLC,                  No.    20-70472
Nelson Clark, Tax Matters Partner
                                                Tax Ct. No. 27538-08
                Petitioner-Appellee,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellant.

                     On Petition for Review of an Order of the
                         of the United States Tax Court

                        Argued and Submitted June 7, 2021
                                Portland, Oregon

Before: WARDLAW, HURWITZ, Circuit Judges, and BOLTON,** District Judge.

      The Commissioner of Internal Revenue appeals the Tax Court’s summary

judgment in favor of Beverly Clark Collection, LLC (“Petitioner”) on statute-of-

limitations grounds. We have jurisdiction under 26 U.S.C. § 7482(a)(1), and we

review the Tax Court’s grant of summary judgment de novo. Sollberger v. Comm’r,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
691 F.3d 1119, 1123 (9th Cir. 2012). We affirm.

      The Tax Court properly granted summary judgment because the

Commissioner’s Final Partnership Administrative Adjustment of Petitioner’s Form

1065 for tax year 2000 was issued outside of the applicable three-year limitations

period in 26 U.S.C. § 6501(a). A six-year limitations period does not apply because

Nelson and Beverly Clarks’ partial reporting of gain from the transaction at issue

was not an “omi[ssion]” under 26 U.S.C. § 6501(e)(1)(A) (2000). See Colony, Inc.

v. Comm’r, 357 U.S. 28, 32 (1958) (defining “omit” in predecessor statute as “[t]o

leave out or unmentioned; not to insert, include, or name”); United States v. Home

Concrete & Supply, LLC, 566 U.S. 478, 482 (2012) (elaborating that “‘omit’ limits

[§ 6501(e)(1)(A)]’s scope to situations in which specific receipts or accruals of

income are left out of the computation of gross income”). We find unpersuasive the

Commissioner’s attempt to distinguish Colony, Inc. and Home Concrete & Supply,

LLC and also his invitation to rely on out-of-circuit authority predating Home

Concrete & Supply, LLC.

      AFFIRMED.




                                        2